Citation Nr: 1038419	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
gunshot wound to the right anterior chest, posterior chest wall, 
causing injury to muscle group II.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 1964 
and from June 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the New Orleans, 
Louisiana Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in January 2007.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in May 2007 and 
March 2009 for further development.

In a March 2009 decision, the Board denied the Veteran's claim 
for entitlement to a compensable disability rating for hearing 
loss.  As this decision was final when issued and it does not 
appear from the record that the Veteran has appealed this 
decision, the matter is no longer in appellate consideration 
before the Board.  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The evidence of record demonstrates that the Veteran's s 
gunshot wound to the right anterior chest, posterior chest wall, 
causing injury to muscle group II, is productive of a severe 
muscle disability of the dominant side with a through-and-through 
wound, evidence of a hospitalization for a prolonged period in 
service for treatment of the wound, and objective findings 
including radiological evidence of multiple metallic fragments 
overlying the right chest and lung field.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 40 percent disability rating for gunshot wound to 
the right anterior chest, posterior chest wall, causing injury to 
muscle group II have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§  4.55, 4.56, 4.73, Diagnostic Code 5302.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an 
increased rating in the September 2003 rating decision, he was 
provided notice of the VCAA in July 2003.  Additional VCAA 
letters were sent in July 2007, December 2007 and April 2009.  
The VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in July 2007, April 2009 
and September 2009 pertaining to the downstream disability rating 
and effective date elements of his claims, with subsequent re-
adjudication in a September 2009 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge 
of the requirements for substantiating his increased rating 
claim. The Veteran has reported his current symptomatology to VA 
examiners and has testified to his current symptoms in a January 
2007 Travel Board hearing.  Based on this evidence, the Board is 
satisfied that the Veteran had actual knowledge of what was 
necessary to substantiate his increased rating claim.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
records, private medical records, VA outpatient treatment 
reports, VA examinations and statements and testimony from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

The Veteran's gunshot wound to the right anterior chest, 
posterior chest wall, causing injury to muscle group II are rated 
under Diagnostic Code 5302, for injury to the extrinsic muscles 
of the shoulder girdle: (1) pectoralis major II (costosternal); 
(2) latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included in the latissimus 
dorsi); (3) pectoralis minor; (4) rhomboid.  

Under Diagnostic Code 5302, a 20 percent evaluation is warranted 
for moderate muscle disability of the dominant and non dominant 
side.  A 30 percent evaluation is assignable for moderately 
severe disability of the dominant side and a 20 percent 
evaluation is assignable for a moderately severe disability of 
the non dominant side.  A 40 percent evaluation is warranted for 
severe muscle disability of the dominant side and a 30 percent 
evaluation is warranted for a severe muscle disability of the non 
dominant side.  Limitation of motion associated with this 
disability is contemplated under these criteria, as set forth at 
38 C.F.R. § 4.56(d).  As the Veteran is right-handed, the 
criteria for the evaluation of the dominant extremity apply.

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 38 C.F.R. 
§ 4.56(c) (2009).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the history 
and complaints of the injury, and objective findings. 38 C.F.R. § 
4.56(d) (2009).  The United States Court of Appeals for Veterans 
Claims (Court), citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-
circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight muscle injury is a simple wound to the muscle without 
debridement or infection.  Records of the injury are demonstrated 
by a superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs or 
symptoms of muscle disability.  The objective findings would 
include a minimal scar, but no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d) (2009).

A moderate disability of the muscles may result from through and 
through or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The absence 
of the explosive effect of a high velocity missile and of 
residuals of debridement or of prolonged infection also reflects 
moderate injury.  The history of the disability should be 
considered, including service department records or other 
sufficient evidence of hospitalization in service for treatment 
of the wound.  Consistent complaints on record from the first 
examination forward of one or more of the cardinal symptoms of 
muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, and an effect on the particular functions 
controlled by the injured muscles should be noted.  Evidence of 
moderate disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or failure 
in comparative tests.  Id.  

A moderately severe disability of the muscles is characterized by 
evidence of a through and through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection, or with 
sloughing of soft parts, or intermuscular cicatrization.  Service 
department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Objective findings should include relatively large entrance and 
(if present) exit scars so situated as to indicate the track of a 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss of 
muscle substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved may also 
give evidence of marked or moderately severe loss.  Id.

A severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection and 
sloughing of soft parts, intermuscular binding and cicatrization.  
Service department records or other sufficient evidence showing 
hospitalization for a prolonged period in service for treatment 
of a wound of severe grade should be considered.  Records in the 
file of consistent complaints of cardinal symptoms of muscle 
wounds should also be noted.  Evidence of unemployability due to 
an inability to keep up with work requirements may be considered.  
Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a missile.  
Palpation shows moderate or extensive loss of deep fascia or of 
muscle substance, or soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  Tests 
of strength or endurance compared with the sound side or of 
coordinated movements indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

Analysis

The Veteran contends that his gunshot wound to the right anterior 
chest, posterior chest wall, causing injury to muscle group II 
warrants a higher disability rating, in excess of the 20 percent 
currently assigned.  During a January 2007 Travel Board hearing, 
the Veteran testified that the gunshot wound he sustained during 
his active service caused damage to his ribs, spine and led to 
fractured ribs, metallic fragments in his chest and back 
problems.  He reported that his current problems included pain in 
the back with lying down and sleeping.  

In an August 2003 VA examination for the muscles, the Veteran 
reported that the injuries resulting from the gunshot wound 
included injuries to the chest muscles, lung and spine.  He 
stated that he currently did not have any muscle pain except 
while leaning back against a chair, causing tenderness in his 
back with no fatigue.  The examiner noted no inability to use the 
chest wall, arm or shoulder muscles and the Veteran had no 
problems with his joints either.  A physical examination revealed 
an entry wound with a 0.5 inch scar above the right nipple, below 
the right clavicle, which was superficial, non tender, stable and 
very difficult to discern or see as it was almost the same color 
as the surrounding skin.  No skin break, attachment to underlying 
tissue or interference with the underlying muscles was noted.  An 
exit wound was found in the back between the shoulder blades 
about 1 inch, which was noted to be superficial, nontender, 
stable, not elevated or depressed, very slightly hypopigmented, 
not attached to underlying tissue and not causing any problems 
with the underlying muscle groups.  No tissue loss was found.  
The scars were also characterized as nonsensitive and nontender.  
No adhesions, tendon damage, bone damage, joint damage, nerve 
damage was noted.  Muscle strength and function was normal.  No 
muscle herniation was found.  The joints had a full range of 
motion with no pain or problems moving the joints, no easy 
fatigability and no pain.  Joint function was full range without 
any limitation.  The examiner concluded that the Veteran had a 
gunshot wound injury to the chest exiting through the back, which 
was causing problems when he leaned against a chair, causing 
pain, with no other limitation of motion or function and the 
scars were not presently bothering him.  

VA chest x-rays taken in August 2003 revealed multiple metallic 
fragments overlying the right side of the chest, apparently due 
to previous gunshot wound or shrapnel injury.  The heart size was 
normal; the lungs were clear; and no effusion or pneumothorax was 
noted.

VA x-ray studies of the cervical spine revealed degenerative 
cervical discs at C5-6 and C6-7 with narrowing, spondylosis, and 
foraminal encroachment; spondylosis at other levels; and 
straightening of the cervical lordosis which could be due to 
muscle spasm.  There was no malalignment, fracture or pre-
vertebral soft tissue swelling.  The odontoid was intact.

In August 2003, the Veteran was also provided a VA examination of 
the spine.  The Veteran reported that in 1965 he was shot in the 
right side of the chest and that he was off active duty for a 
month and then returned to regular duty including combat.  The 
examiner noted that, apparently, the bullet hit the thoracic 
spine and ricocheted around.  The Veteran stated that he never 
sought any care for his thoracic area following his discharge 
from active duty.  He reported a post service history of a mild 
injury to the lumbar spine years ago.  The Veteran related that 
he worked for 14 years as a heavy equipment operator and spent 
the last 19 years working as a Deputy Sherriff.  He complained of 
some aching in mid-thoracic area.  The physical examination 
revealed a normal gait and posture, and that the Veteran was able 
to abduct and flex the upper extremities without any problem.  He 
showed no discomfort with compression of the thoracic area and 
had a normal range of motion of the thoracic spine.  The 
precaution and palpation of the thoracic spine did not produce 
any symptomatology.  The examiner found that a chest film failed 
to demonstrate any abnormalities in the thoracic spine.  The 
examiner noted a normal thoracic spine evaluation in his 
impression and concluded that he did not feel that the shot that 
the Veteran received to the chest more than 30 years ago was any 
significant factor in any degenerative changes he may have in the 
spine, considering his moderate obesity as well as his years of 
heavy labor which would more likely be the cause of any problem.

In a March 2007 private medical record, the Veteran reported a 
history of his bullet wound to the chest and questioned his 
private physician as to whether the bullet struck any type of 
bone.  He complained of chronic pain in the chest region and the 
central aspect of his back.  A physical examination revealed a 
normal range of motion of the lumbar spine with no tenderness or 
spasm, level shoulders, intact sensation and muscle strength of 
5/5.  A thoracic examination revealed a bullet entrance hole 
around the upper right chest and entrance hole around the mid 
right chest near the spine.  Reflexes were +2.  X-rays of the 
thoracic spine revealed several lead or copper bullet fragments 
in the chest and spine, some jacket material lying on the 
posterior aspect of one of the upper thoracic ribs, a healed 
fracture of the right fourth or fifth rib with obvious bony 
overgrowth of the rib fracture with slight step-off and lead 
fragments indicating that the bullet definitely struck bone at 
this point and a free fragment of the jacket in the right mid 
chest lying next to the costovertebral junction of approximately 
T7-T8.  The private physician concluded that he felt that the 
gunshot did strike bone to the Veteran's rib, likely on the 
posterior aspect of the rib.  He also found that there was a 
healed fracture with some lead remaining and obvious debris in 
and around the lead fragments, indicating that the bullet struck 
something hard, in this case, likely a rib.  Finally, the private 
physician stated that there were signs of a fracture that had 
healed.  

In a May 2009 VA examination, the Veteran complained of pain in 
the mid, upper back area and he had been stable since the gunshot 
injury occurred in 1965.  He reported treatment with medication, 
dicolfenac, taken twice daily for pain.  The bullet wound was 
noted as a "through and through injury" and the Veteran 
reported the bullet had hit his rib and spine.  He stated his 
current symptoms included pain with no reports of decreased 
coordination, increased fatigability, weakness, uncertainty of 
movement, flare-ups, muscle injury residuals or other symptoms.  

A physical examination revealed a muscle was injured, destroyed 
or traversed in the right shoulder girdle and arm in the 
trapezium, with muscle strength of 4 and no tissue loss, and in 
the pectoralis major (costosternal origin), with muscle strength 
of 4 and no tissue loss.  No intermuscular scarring was noted.  
Muscle function was noted to be normal in terms of comfort, 
endurance, and strength, sufficient to perform activities of 
daily living.  Scars were noted to be present, not painful to 
touch and not adherent with separate entry and exit wound scars.  
The entry wound scar was described as oval in shape and measured 
1.2 centimeters (cm) by 1.8 cm.  The exit wound scar was 
described as oval in shape and measured 1.0 cm by 1.8 cm.  No 
residuals of nerve, bone or tendon damage were found.  No 
findings of muscle herniation, loss of deep fascia or muscle 
substance or limitation of joint motion by any muscle disease or 
injury were found.  The Veteran reported that he retired in 2007 
due to back problems.  No effects of the gunshot wound on the 
Veteran's daily activities were noted.  The examiner concluded 
that the Veteran had a full range of motion of the bilateral 
upper extremities and the actions and strength of the pectoralis 
major and trapezius muscles were equal bilaterally.  

A June 2009 VA chromatography (CT) scan of the thoracic spine 
revealed metallic bullet fragments noted in relation to the 
posterior right fourth rib and overlying soft tissues as well, 
presumed metallic bullet fragment in the posterior lung field on 
the right at the inferior T5 level; multilevel degenerative 
anterolateral osteophytes with hypertrophic bony changes at the 
costovertebral junctions at T6 and to a lesser degree at T7; and 
incidental vertebral hemangioma at T12.  

Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the Veteran's gunshot wound to the right anterior chest, 
posterior chest wall, causing injury to muscle group II warrants 
a disability rating of 40 percent under Diagnostic Code 5302 for 
a severe muscle injury.  In this regard, the evidence of record 
demonstrates the Veteran's muscle disability has been manifested 
by a through-and-through wound with shattering bone fracture, 
there is evidence of a hospitalization for a prolonged period in 
service for treatment of the wound, and X-ray evidence of minute 
multiple scattered foreign bodies.  In this case, August 2003 and 
May 2009 VA examinations demonstrate the Veteran was noted to 
have both entry and exit wound scars and March 2007 X-rays of a 
healed fracture of the right fourth or fifth rib with obvious 
bony overgrowth of the rib fracture with slight step-off and lead 
fragments indicating that the bullet definitely struck bone at 
this point.  The service records also indicate the Veteran was 
hospitalized for a prolonged period in service for treatment of 
this wound.  

In addition, objective signs of a severe muscle disability are 
also demonstrated by August 2003 and March 2007 X-rays and a June 
2009 CT scan which reflect findings of metallic fragments 
overlying the right chest, apparently due to previous gunshot 
wound or shrapnel injury, several lead or copper bullet fragments 
in the chest and spine, some jacket material lying on the 
posterior aspect of one of the upper thoracic ribs, a free 
fragment of the jacket in the right mid chest lying next to the 
costovertebral junction of approximately T7-T8, metallic bullet 
fragments noted in relation to the posterior right fourth rib and 
overlying soft tissues as well and a presumed metallic bullet 
fragment in the posterior lung field on the right at the inferior 
T5 level.  

While much of the objective findings of record do not reflect the 
presence of a severe disability, in considering the totality of 
the circumstances of the Veteran's gunshot wound to the right 
anterior chest, posterior chest wall, causing injury to muscle 
group II, including, the entry and exit wound scars, X-ray 
evidence indicating that the bullet struck bone at this ribs, and 
X-ray evidence of multiple metallic fragments overlying the right 
chest and lung field indicating intermuscular trauma and 
explosive effect of the missile, the Board finds, resolving all 
doubt in favor of the Veteran, that the gunshot wound to the 
right anterior chest, posterior chest wall, causing injury to 
muscle group II, more nearly approximates a disability rating of 
40 percent under Diagnostic Code 5302 for a severe muscle 
disability based upon the type of injury and the objective X-ray 
findings.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  The 
Board notes that as the service records demonstrate that the 
Veteran is right-handed, a 40 percent disability rating is the 
appropriate rating for a dominant side, in this case the right 
side.  

Therefore the Veteran's gunshot wound to the right anterior 
chest, posterior chest wall, causing injury to muscle group II, 
warrants a 40 percent disability rating under Diagnostic Code 
5302 but no higher.  38 C.F.R. § 4.114.  The Board notes that a 
40 percent disability rating is also the maximum assignable 
disability rating under Diagnostic Code 5302.  

In so deciding, the Board does note the presence of degenerative 
changes of the cervical and thoracic segments of the spine, as 
shown by x-ray evidence and CT scan, and that the Veteran has 
complained of pain in the thoracic area and the central aspect of 
the back, while noting he has an exit wound in the back between 
the shoulder blades.  The fact that the Veteran repeatedly showed 
a full and normal range of motion, normal muscle strength, intact 
sensation and no functional impairment of the spine due to pain, 
muscle disease or injury, is confirmed by the physical findings 
from the VA and private examinations in August 2003, March 2007, 
May 2009 and June 2009.  Hence, the record evidence contains no 
basis for the assignment of an even higher (or a separate) rating 
under any other potentially applicable diagnostic codes for 
muscle injury or other impairment affecting the spine.  As such, 
the Board determines that the Veteran's gunshot wound to the 
right anterior and posterior chest wall is most appropriately 
evaluated as 40 percent disabling under diagnostic code 5302.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology from his gunshot wound to the right 
anterior chest, posterior chest wall, causing injury to muscle 
group II, and provides for additional or more severe symptoms 
than currently shown by the evidence; thus, his disability 
picture is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.





ORDER

A disability rating of 40 percent for a gunshot wound to the 
right anterior chest, posterior chest wall, causing injury to 
muscle group II, is granted, subject to the provisions governing 
the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


